Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on October 23, 2019.  Claims 1-3 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric power transmission device configured to” and “control device configured to” in claim 1.
A review of the specification yields  ¶ [0042] which states “The following describes the correspondence relationship between the primary components of the embodiment and the primary components of the disclosure described in Summary. The engine 22 of the embodiment corresponds to the "engine", the starter 30 corresponds to the "starter", the motor generator 40 corresponds to the "motor generator", the battery17 50 corresponds to the "first power storage device", the battery 52 corresponds to the "second power storage device", the DC-DC converter 54 corresponds to the "electric power transmission device" and the ECU 70 corresponds to the "control device" in  the above aspect of the present disclosure.”  no corresponding structure for “electric power transmission device configured to” and “control device configured to”.  The examiner is not sure how to interpret the correspondence relationship between the primary components of the embodiment and the primary components of the disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “electric power transmission device configured to” and “control device configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly state in sufficient detail what the claim limitations “electric power transmission device 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-3 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirotaka et al., JP 2012/111267 A.

Regarding claim 1, Hirotaka teaches a hybrid vehicle, comprising: 
an engine; (Hirotaka, see at least ¶ [0006] which states “The present invention includes an engine that transmits power to wheels, a starter that starts the engine, a power generation motor that is provided in a power transmission path that transmits the power of the engine to wheels and has a function of starting the engine, and the starter.” and Fig. 1)
a starter configured to crank the engine; (Hirotaka, see at least ¶ [0006] which states “The present invention includes an engine that transmits power to wheels, a starter that starts the engine, a power generation motor that is provided in a power transmission path that transmits the power of the engine to wheels and has a function of starting the engine, and the starter.” and Fig. 1)
a motor generator connected with the engine; (Hirotaka, see at least ¶ [0006] which states “The present invention includes an engine that transmits power to wheels, a starter that starts the 
a first power storage device connected with the starter via a first power line; (Hirotaka, see at least ¶ [0006] which states “A vehicle engine including a first battery for supplying power to the power generation motor, a second battery for supplying power to the power generation motor, and a first power conversion means provided between the power generation motor and the second battery.” and Fig. 1)
a second power storage device connected with the motor generator via a second power line; (Hirotaka, see at least ¶ [0006] which states “A vehicle engine including a first battery for supplying power to the power generation motor, a second battery for supplying power to the power generation motor, and a first power conversion means provided between the power generation motor and the second battery.” and Fig. 1)
an electric power transmission device configured to transmit electric power between the first power line and the second power line and to cancel the transmission; (Hirotaka, see at least ¶ [0006] which states “A vehicle engine including a first battery for supplying power to the power generation motor, a second battery for supplying power to the power generation motor, and a first power conversion means provided between the power generation motor and the second battery.” and Fig. 1) and 
a control device configured to control the engine, the starter and the motor generator, wherein at a cold start of the engine, the control device performs first cranking control that controls the starter and the electric power transmission device, such that the engine is cranked by the starter using electric power from the first power storage device and the second power storage device, (Hirotaka, see at least ¶ [0010] which states “In the vehicle, the control means provided with a second power conversion means provided between the first battery and the second battery and capable of or the control device performs second cranking control that controls the motor generator and the electric power transmission device, such that the engine is cranked by the motor generator using the electric power from the first power storage device and the second power storage device. (Hirotaka, see at least ¶ [0012] which states “When it is determined that the condition is not satisfied, the second power conversion means is operated, and the power of the first battery is supplied to the power generation motor via the second power conversion means to operate the power generation motor.”)

Regarding claim 2, Hirotaka teaches a hybrid vehicle wherein the starter is a DC series-wound type, the motor generator is a DC shunt-wound type, and the control device performs the first cranking control at the cold start of the engine. (Hirotaka, see at least ¶ [0036] which states “The second power conversion device 13 is, for example, a bidirectional DC / DC converter, which steps down the voltage of the high-voltage battery 10 and supplies it to the low-voltage battery side, and boosts the voltage of the low-voltage battery 8 to boost the high-voltage battery 10.”)

Regarding claim 3, Hirotaka teaches a hybrid vehicle, wherein the control device changes over control from the first cranking control to the second cranking control, when a rotation speed of the engine does not reach a start completion rotation speed by the first cranking control at the cold start of the engine. (Hirotaka, see at least ¶ [0011] which states “According to the above configuration, when it is determined that the charge state of the first battery does not satisfy the preset startable condition and the starter cannot be driven, the second power conversion means is activated to obtain the second power conversion means.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668